The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-21 are presented for examination

Allowable Subject Matter

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korolev (US Patent Application 20140273895) in the view of Jensen (US Patent Application 20190246353).
As per claim 1, Korolev teaches a plurality of terminals [42’s, fig. 2] coupleable to a process communication loop [0012, as shown in figures 2-3 connectors 42 connect to wireless communication module 45]. 
a loop control module [25, fig. 3] coupled to one of the plurality of terminals and configured to control an amount of current flowing through the loop control module based on a control signal [0010, 0012, as shown in figure 3 control circuit 25 connected to terminal 42 to receive and control power provided to wireless communication circuit 45]. 
a field device main processor [25, fig, 3] operably coupled to the loop control module to receive its operating current (I_Main) from the loop control module and being configured to provide the control signal based on a process variable output [0010, 0012, 0015, fig. 1, fig. 2-3, as shown in figure 1, loop 16 correspond to control circuit 25 which include the processor, receive power from the control module.  Where control signals are provided based on process variable].
a low power wireless communication module [45, fig. 3] operably coupled to the loop control module to receive its operating current (I_BLE) from the loop control module, the low power wireless communication module being communicatively coupled to the field device main processor [0017, 0021, as shown in figure 1, wireless module 45 is connected to control circuit 25, where it receive power from control circuit connected to terminals 42’s as well as wirelessly connected sensor circuit 22].
Korolev does not teach wherein the field device is a loop-powered field device and the low power wireless communication module has an active mode and a sleep mode, and wherein the low power wireless communication module is configured to obtain a measurement of operating current (I_BLE) available while the low power wireless communication module is in the sleep mode and modify an active cycle of the low power wireless communication module based on the measurement of operating current (I_BLE). 
However, Jensen teaches wherein the field device [field device: 0052] is a loop-powered [loop power: 0052] field device and the low power wireless communication module has an active mode and a sleep mode [00308, two modes of operation a sleep mode and an operating mode.  The operating mode is viewed as normal mode of operation].
wherein the low power wireless communication module is configured to obtain a measurement of operating current (I_BLE) available while the low power wireless communication module is in the sleep mode and modify an active cycle of the low power wireless communication module based on the measurement of operating current (I_BLE) [0200, 00232, 0252, as shown in figure 28A and explained from the listed paragraph measurement of the power supply current can be obtained then based on the reading adjustment of the data rate of the device can be performed accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Korolev to include the method of Jensen in order to measure the current or power of the power supply and based on the measurement to make adjustment to the data rate in order to reduce power consumption of the device.

As per claim 10, Korolev teaches the low power wireless communication module is configured to communicate at a frequency of 2.4 — 2.4835 GHz [0017, Zigbee frequency range].
As per claim 11, Korolev teaches main processor is operably coupled to a process sensor to measure a value of the process sensor and generate the process variable output based on the measured value [0010, processor 25 connected to sensor 20].
As per claim 12, Korolev teaches the process variable output is provided as a current ranging between 4 and 20 milliamps and wherein the field device is configured to be wholly powered by the loop current [0010 control current level on the wire].
As per claims 17-19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 17-19 are also rejected as being unpatentable over Korolev in view of Jensen for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US Patent Application 20190246353).
As per claim 20, Jensen teaches a method [2500, fig. 25] of operating a loop-powered field device, the method comprising:
determining whether to measure a supply current (I_BLE) to a low power wireless communication module [0229, fig. 19, as pointed out based on comparator value it can be determine whether measurement is to be made].
selectively diverting the supply current to a test capacitor and placing a processor of the
low power wireless communication module in a sleep state [0229, 0231, 0297, as pointed specific processor or/and wireless module can be powered or put on sleep mode accordingly].
causing the processor to exit the sleep state when a voltage of the test capacitor reaches a
threshold [0199, 0200, 0023, 0225, fig. 14, exit the processor from sleep mode].
determining an amount of time that had elapsed while the processor was in the sleep
mode [0199, 0229, idle time computation and time difference].
calculating the supply current based on a value of the test capacitor and the amount of
time [0288, 0350 calculate energy storage of the energy storage device related to time].

As per Claim 21, Jensen teaches recording a first real-time clock value before the processor enters the sleep state and a second real-time clock value when the processor exits the sleep state [0200, fig. 14, clock interval time is recorded].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Curtis (US Patent Application 20170088072) in the view of Jensen (US Patent Application 20190246353).
As per claim 13, Curtis teaches a low power wireless communication module [low power module: 0026] for a loop-powered field device, the low power wireless communication module being configured to wireless communicate with at least one remote device [remote device: 0024] and receive a variable operating current (I_BLE) [reading power data: 0092], the low power wireless communication module comprising [0026, 0034, 0092]:
a pair of complementary switches [switch: 0036] each having a switch state that is opposite the other, the pair of complementary switches, the pair of complementary switches being controlled by a control signal [0036, 0058, switch can be controlled according to power mode selection such as high-power low power].
a low power wireless communication module processor coupled to the pair of
complementary switches and being configured to provide the control signal [0092, switch can be controlled to low and high-power state].
Curtis does not teach wherein the low power wireless communication module has an active mode and a sleep mode, the low power wireless communication module being configured to obtain a measurement of the operating current (I_BLE) available while the low power wireless communication module is in the sleep mode and modify an active cycle of the low power wireless communication module based on the measurement of operating current (I_BLE).
However, Jensen teaches wherein the low power wireless communication module has an active mode and a sleep mode [00308, two modes of operation a sleep mode and an operating mode.  The operating mode is viewed as normal mode of operation].
the low power wireless communication module being configured to obtain a measurement of the operating current (I_BLE) available while the low power wireless communication module is in the sleep mode and modify an active cycle of the low power wireless communication module based on the measurement of operating current (I_BLE) [0200, 00232, 0252, as shown in figure 28A and explained from the listed paragraph measurement of the power supply current can be obtained then based on the reading adjustment of the data rate of the device can be performed accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Korolev to include the method of Jensen in order to measure the current or power of the power supply and based on the measurement to make adjustment to the data rate in order to reduce power consumption of the device.
To help with prosecution of this application, below is additional rejection given for claim 1.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Korolev (US Patent Application 20140273895) in the view of Kerai (US Patent Application 20120220351).
As per claim 1, Korolev teaches a plurality of terminals [42’s, fig. 2] coupleable to a process communication loop [0012, as shown in figures 2-3 connectors 42 connect to wireless communication module 45]. 
a loop control module [25, fig. 3] coupled to one of the plurality of terminals and configured to control an amount of current flowing through the loop control module based on a control signal [0010, 0012, as shown in figure 3 control circuit 25 connected to terminal 42 to receive and control power provided to wireless communication circuit 45]. 
a field device main processor [0025, fig, 3] operably coupled to the loop control module to receive its operating current (I_Main) from the loop control module and being configured to provide the control signal based on a process variable output [0010, 0012, 0015, fig. 1, fig. 2-3, as shown in figure 1, loop 16 correspond to control circuit 25 which include the processor, receive power from the control module.  Where control signals are provided based on process variable].
a low power wireless communication module [45, fig. 3] operably coupled to the loop control module to receive its operating current (I_BLE) from the loop control module, the low power wireless communication module being communicatively coupled to the field device main processor [0017, 0021, as shown in figure 1, wireless module 45 is connected to control circuit 25, where it receive power from control circuit connected to terminals 42’s as well as wirelessly connected sensor circuit 22].
Korolev does not teach wherein the field device is a loop-powered field device and the low power wireless communication module has an active mode and a sleep mode, and wherein the low power wireless communication module is configured to obtain a measurement of operating current (I_BLE) available while the low power wireless communication module is in the sleep mode and modify an active cycle of the low power wireless communication module based on the measurement of operating current (I_BLE). 
However, Kerai teaches wherein the field device [sensor: 0015] is a loop-powered [battery: 0015] field device and the low power wireless communication module has an active mode and a sleep mode [0015, wake and sleep modes].
wherein the low power wireless communication module is configured to obtain a measurement of operating current (I_BLE) available while the low power wireless communication module is in the sleep mode and modify an active cycle of the low power wireless communication module based on the measurement of operating current (I_BLE) [0028, 0034, timing measurement is used for power saving where adjustment of activation window is performing accordingly based on power measurement].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Korolev to include the method of Kerai in order to measure the current or power of the power supply and based on the measurement to make adjustment to activation window.
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korolev (US Patent Application 20140273895) in the view of Jensen (US Patent Application 20190246353) and in the view of Curtis (US Patent Application 20170088072).
As per claim 2, Korolev and Jensen do not teach a pair of complementary switches each having a switch state that is opposite the other, the pair of complementary switches being operably coupled to a low power wireless communication module processor to control the switch states. 
However, Curtis teaches a pair of complementary switches each having a switch state that is opposite the other, the pair of complementary switches being operably coupled to a low power wireless communication module processor to control the switch states [0036, 0058, switch connected to change the state of the power mode].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Korolev and Jensen to include the method of Curtis in order to provide a switch to control power mode of the device.
As per claim 3, Korolev and Jensen do not teach during the active mode, a first switch of the pair of complementary switches is closed and charges a main capacitor that is coupled to the low power wireless communication module processor.
teach during the active mode, a first switch of the pair of complementary switches is closed and charges a main capacitor that is coupled to the low power wireless communication module processor [0036, 0058, as pointed out switch that can control the charge and the recharge of the power storage device].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Korolev and Jensen to include the method of Curtis in order to provide a switch to control power mode of the device.
As per claims 14-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 14-15 are also rejected as being unpatentable over Korolev in view of Jensen and in the view of Curtis for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers (US 20220047178) teaches ultra-low power, miniaturized electronic systems for monitoring physical parameters with wireless communication capabilities and applications of same.
Medapalli (US 10367540) teaches system and methods for low power consumption by a wireless sensor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187